Citation Nr: 9922248	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an undiagnosed 
neurological disorder as secondary to hazardous chemical 
exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  This appeal arises from a June 1995 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for an undiagnosed 
neurological disorder as secondary to exposure to hazardous 
chemicals.


FINDINGS OF FACT

1.  The veteran presently suffers from a neurological 
disorder that has escaped any definitive diagnosis.

2.  There is no competent medical evidence linking the 
veteran's undiagnosed neurological disorder with any disease, 
incident, or exposure that occurred during his military 
service.

3.  The veteran's claim for service connection for an 
undiagnosed neurological disorder as secondary to hazardous 
chemical exposure is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
undiagnosed neurological disorder as secondary to hazardous 
chemical exposure is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's pre-induction and discharge examinations 
indicated that his neurological system was normal.  
Notwithstanding his report at discharge of being frequently 
"nervous," service medical records contain no reference to 
complaints, findings, or diagnosis of a neurological 
disorder.  The veteran's Form DD-214 (Report of Transfer or 
Discharge) shows that his military occupational specialty was 
light vehicle driver, and that he had been assigned to the 
56th Engineer Company.  His service personnel records reveal 
that he served in Alaska from July 1967 to January 1969.

In February 1991, the veteran filed a claim for non-service-
connected pension benefits.  He stated that he had been 
suffering from late-stage Lyme disease since 1986.  

The veteran submitted a November 1990 letter from Joseph T. 
Joseph, M.D., that verified that he had been diagnosed as 
having late stage Lyme disease.  Similarly, in a letter dated 
in March 1991, Dr. Joseph reported he had sent the veteran to 
a specialist in Lyme disease due to several treatment 
failures.  He said Dr. Joseph Burrascano confirmed the 
diagnosis of Lyme disease.  He stated that the veteran was 
quite disabled because of the severe profound fatigue he 
experienced.

A December 1990 treatment report from the office of Dr. 
Burrascano was associated with the claims folder.  The 
veteran was noted to have been seen for complaints of slurred 
speech and weakness in October 1986, and that he had been 
diagnosed as having a cerebrovascular accident.  A diagnosis 
of multiple sclerosis was also considered.  By November 1987, 
the diagnosis of multiple sclerosis was ruled out and 
supplanted by speculation that the veteran had Lyme disease.  
While a neurologist was said to have confirmed the diagnosis, 
Dr. Burrascano indicated that an infectious diseases doctor 
had ruled out Lyme disease by a test conducted in April 1988.  
However, he indicated that a Lyme disease test performed by 
Dr. Joseph in June 1989 had been positive.  The veteran's 
treatment for Lyme disease was referenced.  Following a 
physical examination, the diagnosis was that the veteran had 
a positive serology for Lyme disease.

In April 1991, the veteran was afforded a VA general medical 
examination.  He complained of joint pain and stiffness, 
fatigue, blurred vision, numbness, and tingling of the 
extremities.  He gave a history of Lyme disease that had 
caused swelling of the joints with redness and stiffness.  On 
examination, there was no evidence of swelling of the joints.  
The veteran had a limited range of motion of the ankles and 
knees.  Deep tendon reflexes were hyperactive.  The diagnosis 
was history of Lyme disease and arthritis and degenerative 
joint disease.

The veteran was awarded non-service-connected pension 
benefits in May 1991.

A copy of an October 1991 decision from the Social Security 
Administration shows that the veteran was granted disability 
benefits.  The administrative law judge (ALJ) determined that 
the medical evidence established that the veteran had 
"multiple sclerosis and/or Lyme's disease and dysthymia."  
There were no findings that related the veteran's multiple 
sclerosis, Lyme disease, or neurological complaints to his 
military service.

In January 1995, the veteran filed a claim for service 
connection for an undiagnosed disorder of the central nervous 
system.  He said he had been sick since 1986.  Further, since 
that time, he reported he had been tested for multiple 
sclerosis and Lyme disease, but that no positive test had 
resulted for either disease.  The veteran maintained that his 
disorder of the nervous system could have been caused by his 
exposure to hazardous chemicals during his military service 
in Alaska.  He recalled being involved in the burial of drums 
and barrels that were filled with some type of chemical.  He 
indicated his symptoms included memory loss, confusion, poor 
judgment, fatigue, joint pain and swelling, insomnia, loss of 
appetite, loss of muscle strength in his arms and legs, 
shortness of breath, numbness, and thinning and loss of hair.

Medical records from the Medical Center of Beaver County and 
John T. Carey, M.D., dated from October 1986 to December 1993 
were associated with the claims folder.  Those records show 
that the veteran was followed for complaints of a 
neurological disorder, and that the disorder essentially 
escaped a definitive diagnosis.  Much of his medical history 
was outlined in the previously referenced report from Dr. 
Burrascano.  Again, in October 1986, the veteran was seen for 
complaints of left-sided weakness and, after some initial 
testing, multiple sclerosis was suspected.  However, an 
October 1988 treatment report indicated that a clear 
diagnosis of multiple sclerosis could not be established 
despite nearly two (2) years of testing.  Lyme disease was 
therefore considered as a possible cause of the veteran's 
relapsing and remitting neurologic illness "primarily 
characterized by sensory disturbance in his lower 
extremities."  Nevertheless, by February 1991, the diagnosis 
of Lyme disease was also found to be unsubstantiated.  Dr. 
Carey stated that a neurologic diagnosis could not be made at 
that time. 

A January 1993 treatment report indicated that the veteran 
was evaluated for complaints of weakness and numbness of the 
upper and lower left extremities.  He also complained of 
fatigue, myalgia, arthralgia, and headaches.  His history of 
testing and treatment for multiple sclerosis and Lyme disease 
was discussed.  The examiner reported that a Lyme titer had 
been negative.  With regard to the question of whether the 
veteran had multiple sclerosis, the examiner noted that the 
veteran had a normal MRI scan and was negative for myelin 
basic protein.  Considering these results and those of a 
physical examination, the assessment was fatigue, myalgias, 
arthralgias, and fever.  

Medical records from the Butler VA Medical Center (VAMC) 
dated from January 1995 to March 1995 show that the veteran 
was evaluated for symptoms of transverse myelitis.  The 
veteran was examined by the neurology clinic in January 1995.  
The veteran's medical history was referenced.  He complained 
of numbness, tingling, joint pain, memory loss, imbalance, 
and fatigue.  A neurological examination was conducted.  The 
examiner determined that the historical possibility of a 
posterior column or patches transverse myelitis could not be 
excluded.  However, the examiner found that the present 
examination was normal, and that it was doubtful that there 
was an ongoing neurologic disease.  Thereafter, the veteran 
was afforded a VA Agent Orange Registry examination in 
February 1995.  The impression was a history of arthritis, 
probably degenerative arthritis; a history of recent memory 
loss; and a history of disseminated skin rash.

By a rating action dated in June 1995, the RO determined that 
the veteran's claim for service connection for an undiagnosed 
neurological disorder as secondary to exposure to chemicals 
was not well grounded.  The RO held that there was no medical 
evidence establishing that the veteran's neurological 
disorder was incurred in or aggravated by his military 
service.  Further, as he did not serve in Vietnam, the RO 
stated that the laws and regulations pertaining to Agent 
Orange could not be applied.

Additional medical records from the Butler VAMC dated from 
April 1995 to February 1997 were associated with the claims 
folder.  Those records reveal that the veteran continued to 
receive evaluations and treatment for, but not limited to, 
complaints of a neurological disorder and an anxiety 
disorder.  There were no findings with regard to the etiology 
of the veteran's neurological complaints.  

In a letter dated in July 1997, the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the United States Army and Joint Service 
Environmental Support Group (ESG), responded to a RO inquiry 
pertaining to "chemical information."  The USASCRUR stated 
that its mission pertained to research in support of post-
traumatic stress disorder claims and to show the proximity of 
herbicide spray missions conducted in Vietnam.  With regard 
to the veteran's claim of inservice occupational exposure to 
chemicals, the USASCRUR suggested that the RO contact the 
U.S. Army Medical Command in Texas.

Medical records from Charles E. Clarke, M.D., dated from June 
1974 to February 1975 and the Medical Center of Beaver County 
dated in April 1980 were associated with the claims folder.  
An itemized statement from Dr. Clarke indicated that an 
electrocardiogram, chest x-ray, and laboratory testing were 
performed in June 1974.  The reason for the tests was not 
identified.  

A discharge summary from the Medical Center showed that the 
veteran was admitted for complaints of syncopal attack, 
dizziness, and swelling of the eyelids.  He stated that he 
had been feeling dizzy, weak, and lethargic for several 
months.  A blood work-up was noted to have showed 
leukocytosis.  A chest x-ray, brain scan, and neurological 
evaluation were all essentially within normal limits.  The 
final diagnosis was Meniere's disease.

Outpatient and inpatient treatment records from the Shadyside 
Hospital and the Medical Center of Beaver County dated from 
July 1997 to October 1997 show that the veteran was 
hospitalized for respiratory arrest in July 1997, and that he 
was eventually diagnosed as having bilateral pulmonary 
infiltrates, mild coronary artery disease, status post 
cardiac arrest, and a history of smoking with chronic 
obstructive pulmonary disease.  He was readmitted in 
September 1997 due to persistent complaints of shortness of 
breath and chest pain.  Following this hospitalization, the 
veteran was diagnosed as having pericarditis.  His past 
medical history of complaints of a neurological disorder and 
being diagnosed as having Lyme disease was reported in 
several instances.  However, no findings were made with 
regard to the cause of either condition.

In October 1997, the veteran filed a claim for service 
connection for an unknown lung and heart condition.  He 
admitted that he had a long history of smoking.  However, he 
contended that he did not start smoking until he entered 
service, and that the first signs of respiratory problems 
were shown at that time.  The veteran further asserted that 
he had been exposed to hazardous chemicals during his 
military service.  He maintained that his undiagnosed 
disorder of the central nervous system was related to that 
exposure.

Service connection for an undiagnosed neurological disorder 
as secondary to hazardous chemical exposure was denied in 
January 1998.  Again, the RO held that there was no evidence 
showing that any neurological disorder currently suffered by 
the veteran either occurred in or was caused by his military 
service or any incident therein.  Citing the holding in 
Espiritu v. Derwinski, 2 Vet App. 492 (1992), the RO 
indicated that the veteran lacked the requisite medical 
expertise to offer an opinion as to the etiology of his 
neurological disorder.  The veteran was advised that his 
claim could not be granted without some credible medical 
evidence that corroborated his assertion.  A supplemental 
statement of the case was promulgated in January 1998.

Medical records from Shadyside Hospital dated from October 
1997 to November 1997 show that the veteran continued to 
receive evaluations and treatment for pericardial effusion.  
These records appear to have been submitted in conjunction 
with the veteran's claim of service connection for pulmonary 
and cardiovascular disorders as secondary to nicotine 
dependence.  Similarly, as part of that claim, the record 
shows that the veteran was afforded a VA psychiatric 
examination in April 1998, pulmonary examination in May 1998, 
and cardiovascular examinations in May 1998 and September 
1998.  Those records and reports contained references to the 
veteran's history of arthralgias, and to his being diagnosed 
as having multiple sclerosis and Lyme disease.  There were no 
findings made with regard to the etiology of his neurological 
disorder.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran has maintained that there is an etiological 
relationship between his undiagnosed neurological disorder 
and his alleged inservice exposure to hazardous chemicals.  
However, he has presented no medical evidence that any 
current neurological disability is attributable to an 
exposure to hazardous chemicals during his military service.  
The veteran's opinion of such a relationship is inadequate to 
establish a causal link.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation 
require the expertise of a medical professional.  Further, 
the Board observes that veteran's service medical records 
contain no reference to a neurological disorder, and that his 
discharge examination listed his neurological system as being 
normal.  The presence of a chronic neurological disability in 
service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, neither the veteran nor anyone acting on 
his behalf has submitted any evidence suggesting symptoms of 
a neurological disorder prior to 1986.  Equally important, 
since a lay person is not competent to render a diagnosis 
pertaining to the diagnosis of a neurological disorder, 
medical evidence is required to demonstrate a relationship 
between any present neurological disorder and any symptoms 
post-service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994).  No such medical 
evidence has been submitted in this case.

The Board notes that the USASCRUR suggested that the RO 
contact the U.S. Army Medical Command in an effort to confirm 
the veteran's allegations of having been exposed to hazardous 
chemicals during his military service.  This was not 
accomplished.  Further, it is acknowledged that VA is 
generally responsible for obtaining pertinent evidence 
possessed by and in control of the Government.  
See Murphy v. Derwinski at 82.  However, the denial of the 
veteran's claim in the instant case is based on a lack of 
medical evidence establishing a causal nexus between the 
veteran's alleged exposure to hazardous chemical(s) and his 
claimed neurological disorder.  The determination as to 
whether the veteran was in fact exposed to those chemicals is 
not crucial to this appeal.  In light thereof, the Board 
finds that there would be no useful purpose in Remanding this 
matter to obtain any records from the U.S. Army Medical 
Command.

Finally, the Board observes that the medical records from 
Shadyside Hospital and the 1998 VA examination reports were 
not considered by the RO with regard to the issue of service 
connection for an undiagnosed neurological disorder as 
secondary to hazardous chemical exposure.  Moreover, the 
Board recognizes that the veteran did not waive RO 
consideration of this evidence, and that a supplemental 
statement of the case was not issued with regard to that 
evidence.  See 38 C.F.R. § 20.1304(c) (1998).  However, 
38 C.F.R. § 19.31 (1998) states that a supplemental statement 
of the case "will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case or the 
most recent Supplemental Statement of the Case has been 
issued."  In that regard, as the aforementioned records and 
reports merely referenced the veteran's history of 
arthralgias, and to his being previously diagnosed as having 
multiple sclerosis and Lyme disease, the Board finds that 
this evidence was not "pertinent" to the veteran's claim on 
appeal.  A supplemental statement of the case was not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to service connection for an undiagnosed 
neurological disorder as secondary to hazardous chemical 
exposure is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

